Citation Nr: 1713883	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to increased initial disability ratings for degenerative disc disease L4 with paraspinal myositis and intervertebral disc syndrome (low back disability), currently rated as 10 percent disabling prior to May 7, 2012; 20 percent disabling beginning May 7, 2012, and prior to March 21, 2013; 40 percent disabling beginning March 21, 2013, and prior to August 1, 2014; and 10 percent beginning August 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is now under the jurisdiction of the Oakland, California RO.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Veteran filed a Fully Developed Claim for increased ratings for his service-connected left and right knee disabilities.  When this case was last before the Board in June 2016, these issues were referred to the RO for appropriate action.  So far, no action has been taken by the RO to develop these claims and the Board once again refers them to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to May 7, 2012, the Veteran's low back disability was manifested by pain, flare-ups, guarding, tenderness, and full range of motion; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.

2.  Beginning May 7, 2012, and prior to March 21, 2013, the Veteran's low back disability was manifested by pain, flare-ups, and forward flexion limited to greater than 30 degrees, but not greater than 60 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

3.  Beginning March 21, 2013, and prior to August 1, 2014, the Veteran's low back disability was manifested by forward flexion limited to less than 30 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

4.  Beginning August 1, 2014, and prior to March 9, 2016, the Veteran's low back disability was manifested by pain, flare-ups, and forward flexion greater than 60 degrees but not greater than 85 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.

5.  Beginning March 9, 2016, the Veteran's low back disability has been manifested by pain and forward flexion limited to greater than 30 degrees, but not greater than 60 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

6.  Beginning March 9, 2016, the Veteran's low back disability has been manifested by mild neurological impairment of the sciatic nerve affecting his right lower extremity.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2012, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Beginning May 7, 2012, and prior to March 21, 2013, the criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  Beginning March 21, 2013, and prior to August 1, 2014, the criteria for a disability rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  Beginning August 1, 2014, and prior to March 9, 2016, the criteria for a disability rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

5.  Beginning March 9, 2016, the criteria for a 20 percent disability rating, but no higher, for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

6.  Beginning March 9, 2016, the criteria for a separate 10 percent disability rating, but no higher, for mild radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310(a), 4.71a, General Rating Formula at Note (1), 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated June 2009, December 2009, and May 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, identified private records, and Social Security Administration (SSA) records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2010, August 2014, and March 2016 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Board recognizes that in a February 2017 appellate brief, the Veteran's representative argued that the most recent VA spine examination took place in August 2014 and that it was too old to adequately evaluate the severity of the Veteran's low back disability.  However, the Veteran underwent a March 2016 VA spine examination and there is no evidence that the Veteran has claimed his low back disability has worsened in severity since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  Accordingly, the Board finds it may proceed fairly with the adjudication of the Veteran's claim.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Procedural History

In May 2009, the Veteran failed a claim for service connection for, among other things, back pain and leg numbness.  In a June 2010 rating decision, the RO granted service connection for degenerative disc disease L4 with left lower extremity radiculopathy and paraspinal myositis, and assigned a 10 percent disability evaluation.  The Veteran filed a timely Notice of Disagreement and in an October 2011 rating decision, the RO assigned a separate 10 percent rating for left lower extremity radiculopathy.  The Veteran did not file a timely appeal with respect to that decision.  Evidence associated with the evidence of record within the one year appeal period, while new, did not contain any complaints or treatment for left lower extremity radiculopathy, and therefore, is not material.  Accordingly, the October 2011 rating decision became final and a rating in excess of 10 percent for left lower extremity radiculopathy is not before the Board.

In an October 2011 Statement of the Case, the RO continued the 10 percent disability rating for the Veteran's low back disability.  The Veteran filed a timely substantive appeal, and in an August 2014 rating decision, the RO continued the 10 percent disability rating.

In a November 2015 rating decision, the RO continued the 10 percent disability rating prior to May 7, 2012; assigned a 20 percent disability rating beginning May 7, 2012, and prior to March 21, 2013; assigned a 40 percent disability rating beginning March 21, 2013, and prior to August 1, 2014; and assigned a 10 percent disability rating beginning August 1, 2014.

In June 2016, the Board remanded the Veteran's claim to obtain his outstanding SSA records.  These records were obtained and associated with the evidence of record and considered in the most recent September 2016 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with its June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Incapacitating Episodes Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) ((holding that evaluation of musculoskeletal disabilities rated on the basis of limitation of motion requires consideration of functional loss due to pain); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ((holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulation states that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

At a June 2009 private appointment, the Veteran complained of chronic back pain for the past twenty years, with associated radiating left leg pain and numbness.  He reported that the pain was worse when lying in certain positions, limited his ability to exercise, and interfered with his sleep.  He indicated he has taken Vicodin (limited use) and rested to alleviate his symptoms.  At a September 2009 private appointment, the Veteran indicated his back pain was worse with prolonged sitting or walking; he denied radiating leg pain and reported some pain relief with Vicodin.  At both the June and September 2009 appointments, the Veteran exhibited full range of motion of his spine.  There was no tenderness, palpable spasm, or pain on motion.  Straight leg tests were negative bilaterally and he had normal reflexes and strength in his bilateral lower extremities.  The September 2009 treatment note reflects his neurological examination was normal and he was referred for physical therapy.

At a September 2009 private physical therapy consultation, the Veteran reported pain in his central lower back (self-rated as a 7 to 9 out of 10), with left posterior numbness and tingling.  He identified aggravating activities as sitting for one hour, standing for fifteen minutes, lying down on his side, walking greater than one mile, and lifting.  Alleviating activities were changing positions, medication, and lying down "hookly."  The Veteran indicated he awoke seven times at night due to pain but was able to go back to sleep in five to ten minutes.  He identified fishing and going to the gym as his hobbies and reported that he worked at a desk job as a systems analyst.  Range of motion testing revealed full forward flexion, with evidence of pain, extension to 10 degrees, right side flexion to 15 degrees, and left side flexion to 20 degrees.  X-rays of the thoracic and lumbar spine were normal.  At his second physical therapy visit in October 2009, the Veteran indicated he was feeling better overall with improved sleeping; it appears the Veteran discontinued physical therapy after this visit. 

A July 2009 physician's statement from J. T., D.O. reflects the Veteran was being prescribed medical marijuana for headaches, low back pain, muscle spasms, and insomnia due to back pain.

In a July 2009 statement from the Veteran's spouse, she indicated that the Veteran had difficulty sleeping due to back pain and leg numbness.  She stated that while he did not like taking medication, he had to at times so he could sleep.  She reported massaging his back nightly which provided temporary relief.  She also indicated that walking and lifting caused the Veteran to experience low back pain and that when he experienced sharp back pains, he had to stop what he was doing.

At a March 2010 VA spine examination, the Veteran indicated that since his parachuting accident his back pain progressively became worse and the radiation into his left leg occurred more frequently.  Other symptoms were identified as fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran stated he took Vicodin most nights and Naprosyn twice daily most days and that his response to treatment was fair; he denied side effects from the medication.  He reported moderate flare-ups every two to three weeks (with approximately 20 in the past year), causing him to be incapacitated for up to two hours.  Precipitating factors included bending, stooping, and lifting and alleviating factors included rest and pain pills.  

On examination, the Veteran exhibited full range of active motion with objective evidence of pain; repetitive motion testing also revealed full range of active motion with objective evidence of pain following repetitive motion.  There were no abnormal spinal curvatures or ankylosis; muscle tone was normal and there was no muscle atrophy.  Although there was evidence of guarding and tenderness, it was not severe enough to result in abnormal gait or spinal contour.  Sensation testing of the left lower extremity was abnormal and the right lower extremity was normal.  There was slight tenderness over the paraspinal muscles and over the L4 area.  There was no evidence of incapacitating episodes due to intervertebral disc syndrome (IVDS).  The Veteran indicated he lost approximately three weeks from work in the last year due to doctors' appointments, being sick, and pain.  He reported that his back disability was manifested by decreased mobility, problems with lifting and carrying, weakness, and fatigue and that his left lower extremity was manifested by decreased strength and pain.

In his July 2010 Notice of Disagreement, the Veteran reported constant back pain, alleviated with physical therapy and pain medication.  He indicated that when he went to his medical appointment at VA that he took pain medication that morning and was able to do many things pain-free.  He has stated he has suffered agonizing pain since the day of his accident and that he does not take pain medication all the time due to the damage it can cause to his liver and other organs.

In November 2010, the Veteran sought physical therapy treatment with VA for lumbosacral pain, which became worse since he started walking more.  He indicated his back pain was activity dependent and identified aggravating activities as walking more than half a mile, sitting more than an hour, standing more than thirty minutes, and sleeping on his side.  Sleeping on his back all night with a pillow under his knees and changing positions alleviated his pain; although if he slept wrong he would feel horrible in the morning.  He awoke approximately two to three times a night with back pain and could typically fall bask asleep within fifteen minutes.  He identified treatment for his back included medication for pain, a couple of physical therapy visits, and visits with a chiropractor a long time ago.  He reported doing cardio and occasionally lifting weights with a lot of repetitions.  Magnetic resonance imaging (MRI) revealed L5-S1 midline bulging disc with no acute findings.  Range of motion testing revealed normal range of motion on flexion, extension, and right side bending; left side bending was limited by 7 centimeters.  There was pain on flexion and left side bending but no pain on extension or right side bending.

At a May 7, 2012, VA physical therapy appointment, range of motion testing revealed flexion to 40 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral flexion to 9 degrees with pain, and right and left lateral rotation within functional limits (to 30 degrees) with pain.

At a March 21, 2013, VA physical therapy appointment, range of motion testing revealed flexion to 26 degrees with pain, extension to 6 degrees with pain, right and left lateral flexion were each to 9 degrees with pain, and right and left lateral rotation within functional limits (to 30 degrees) with pain.

At an August 1, 2014, VA spine examination, the examiner diagnosed mild degenerative disc disease of the lumbosacral spine as well as IVDS.  The Veteran reported worsening low back pain, self-rated at a level of 5 out of 10 at rest all the time and up to a 10 out of 10 approximately once a week during flare-ups, with each flare-up lasting up to three to four days.  He denied any pain to his lower extremities.  The Veteran stated he was a member of the Kaiser Permanente Medical Group for the past fourteen years, but denied receiving any back treatment through them.  He indicated he was currently working as an IT manager with no prescribed functional limitation or physical profile, but noted he received a note from his primary care physician in order to receive an ergonomic office chair.  The Veteran reported that he exercised at a gym four to five times a week; he avoided any prolonged sitting, standing, or lifting.  

Range of motion testing revealed forward flexion to 90 degrees, with evidence of pain at 70 degrees; extension to 30 degrees, with pain at 30 degrees; right and left rotation and flexion were all to 30 degrees with pain at 30 degrees.  On repetitive use testing, the Veteran exhibited full range of motion.  There was localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine.  There was no evidence of muscle spasms, guarding, ankylosis, or muscle atrophy.  Straight leg raise testing was negative bilaterally and the Veteran denied radicular symptoms.  Although the examiner found there was evidence of IVDS, the Veteran did not have any incapacitating episodes over the past twelve months.  The Veteran reported occasionally using a cane for his back.  The examiner opined that pain (but not weakness, fatigability, or incoordination) could significantly limit the Veteran's functional ability during a flare-up or when the joint was used repeatedly over time.  However, the examiner was unable to express any additional functional limitation in degrees of additional loss of range of motion without resorting to speculation because the Veteran was not examined during a flare-up or when the joint and spine were used repeatedly over time.

In October 2015, the Veteran filed for SSA disability benefits and indicated he was too disabled to work due to his posttraumatic stress disorder (PTSD), back injury, sleep apnea, knee injury, and tinnitus.  In his application, he stated he was unable to sit or stand for any reasonable amount of time due to back pain.  He reported using a cane and a walker; however, he did not identify whether he used these ambulatory aids for his back disability or his bilateral knee disability.  He felt his disabilities, to include his back pain, caused extreme irritability, stress, and moodiness.  Although he indicated medication caused forgetfulness, extreme fatigue, and sometimes disorientation, he did not list any pain medications on his medication list.  The Veteran indicated his back pain affected his sleep and that his ability to squat, kneel, bend, and stand were all affected by his back pain.  Ultimately, the Veteran's claim for SSA disability benefits was denied.

At a December 2015 hearing before the Board, the Veteran's representative pointed out that the Veteran's reports of incapacitating episodes hindered his ability to stay competitive in the work force and the Veteran testified he quit working due to his back pain.  The Veteran reported taking sleeping pills due to disturbed sleep caused by back pain and PTSD.  He testified that the only way he was able to get a decent night's sleep was by sleeping in a recliner.  The Veteran's spouse testified that it was difficult to share a bed with her husband because he was constantly adjusting his position due to pain.

At a March 9, 2016, VA examination, the Veteran denied flare-ups of his thoracolumbar spine and described his functional loss or impairment as painful walking, running, and squatting.  He denied using assistive devices for his back.  Range of motion testing revealed forward flexion to 60 degrees; extension to 10 degrees without pain; right and left rotation each to 20 degrees; right and left lateral flexion each to 20 degrees.  The Veteran reported pain on forward flexion only and there was no evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion, and the examiner noted that range of motion itself did not contribute to functional loss.  There was objective evidence of localized tenderness, guarding, and muscle spasm resulting in abnormal gait or spinal contour.  

The examiner identified additional factors contributing to the Veteran's disability as disturbance with locomotion and interference with sitting and standing.  There was no evidence of muscle atrophy or ankylosis.  Sensation to light touch testing revealed decreased sensation in the left upper anterior thigh, right and left lower leg/ankle and right and left foot/toes.  Straight leg testing was positive bilaterally and the examiner found the Veteran's right lower extremity exhibited mild radiculopathy symptoms, while his left lower extremity exhibited moderate radiculopathy symptoms.  The examiner determined there was involvement in the sciatic nerve bilaterally and that the only other neurological abnormality relating to the Veteran's thoracolumbar spine disability was erectile dysfunction.  The examiner noted the Veteran had IVDS and that he reported episodes of bed rest having a duration of at least two weeks but less than four weeks in the past twelve months; the examiner indicated that this was only based on medical history provided by the Veteran, without accompanying medical documentation.  The Veteran reported that during periods requiring bed rest he was not able to walk, run, carry weight, or squat.

Analysis

Initially, the Board notes that rating the Veteran's low back disability under the Incapacitating Episodes Rating Formula is not appropriate at any time during the period on appeal because there is no evidence that the Veteran has experienced incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a.  Although he reported periods of bed rest at his March 2016 VA examination, the examiner noted that this was per the Veteran's report only and there was no corroborating medical evidence that any period of bed rest was ever physician prescribed, which is required under VA regulation.  See id.  Accordingly, the Board will analyze the evidence and determine whether higher disability ratings are warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

Prior to May 7, 2012, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  During this time, the evidence of record does not reflect that the Veteran's forward flexion was limited to 60 degrees or less or that his combined range of motion was 120 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or favorable or unfavorable ankylosis.  Id. 

Beginning May 7, 2012, and prior to March 21, 2013, the criteria for a disability rating in excess of 20 percent have not been met.  The evidence of record does not demonstrate that the Veteran's forward flexion was ever limited to 30 degrees or less or that he has ever had favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula.

Beginning March 21, 2013, and prior to August 1, 2014, the criteria for a disability rating in excess of 40 percent have not been met.  There is no evidence of ankylosis of the spine, which is required to warrant a higher disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula.

Beginning August 1, 2014, and prior to March 9, 2016, the criteria for a disability rating in excess of 10 percent have not been met.  During this time, the evidence of record does not reflect that the Veteran's forward flexion was limited to 60 degrees or less or that his combined range of motion was 120 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or favorable or unfavorable ankylosis.  Id.

Beginning March 9, 2016, the criteria for a 20 percent disability rating, but no higher, have been met.  At his March 9, 2016, VA examination, the Veteran's forward flexion was limited to 60 degrees, satisfying the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula.  A rating in excess of 20 percent is not warranted.  There is no evidence that the Veteran's forward flexion has been limited to 30 degrees or less and there is no evidence of favorable or unfavorable ankylosis of the spine.  Id.

The Board has considered whether the Veteran has any neurologic manifestations related to his service-connected spine disability.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).  At the March 9, 2016, VA examination, the examiner found that the Veteran's low back disability was manifested by mild right lower extremity radiculopathy with involvement of the sciatic nerve.  Accordingly, beginning March 9, 2016, the Board finds a separate 10 percent disability rating for mild right lower extremity radiculopathy is warranted.  As discussed previously, service connection for left lower extremity radiculopathy was granted in an October 2011 final rating decision, and that issue is not before the Board.  Significantly, in an November 2013 rating decision, the RO granted service connection for erectile dysfunction as secondary to the Veteran's low back disability.  There is no evidence that the Veteran has any other neurologic impairments due to his service-connected low back disability that have not already been compensated for.

The Board acknowledges the Veteran's statement in his July 2010 Notice of Disagreement that he felt the March 2010 VA examination did not accurately reflect the severity of his disability because he took medication that morning and was able to perform range of motion testing essentially pain-free.  Notably, the Veteran did not indicate in that statement, nor has he indicated in the record, that he desires an additional VA examination where has he abstained from medication use.  Without the Veteran reporting for an examination when he has abstained from medication use, it is impossible for the Board to address such contentions.  The Board has considered whether a retrospective medical opinion may be needed to determine the likely severity of the Veteran's low back disability absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  It would not appear reasonable to do so at this point for two reasons.  First, it would impossible to go back in time and ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his condition.  Second, there is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated condition except on the basis of speculation.  

Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102 (2016); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  As such, a remand to obtain an opinion regarding the severity of the Veteran's low back disability absent the ameliorating effects of medicine is not practical, would serve no useful purpose, and would only delay adjudication of the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board has considered the Veteran's lay statements with regard to his claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

In reaching its decisions herein, the Board has also considered whether manifestations of the Veteran's low back disability have resulted in a level of functional loss greater than what is contemplated by the assigned disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca v. Brown, 8 Vet. App. 202-06 (1995).  Although the Veteran has reported painful motion, and examiners have witnessed painful motion on examination, there is no objective medical evidence that range of motion has been further limited due to pain, fatigue, weakness, lack of endurance, or incoordination such that ratings in excess of those assigned would be warranted.  See id.; see also Mitchell, 25 Vet. App. at 33 (2011).  The Board cannot speculate as to any additional functional impairment and there must be a basis in fact for an assigned rating.  38 C.F.R. § 3.102 (2016).  Based on the foregoing, the Board finds that higher disability ratings are not warranted based on additional functional impairment.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court).  In reaching the above decisions, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.

The Correia case involved a claims for increased ratings for knee disabilities, as opposed to the current case which involves a spine disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held that "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision [would] be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged."  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  However, the Board finds that the Correia case is less applicable when evaluating a spine disability rather than a knee disability.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disability as there can be in a knee disability.  Second, the Board notes that the examination reports noted the range of motion of the spine in all directions, and where applicable, the specific point at which painful motion begins.  Although the examination reports in this case did not specify whether the examination was performed with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight-bearing as the Veteran must support the weight of his body while undergoing such testing.

Although it may possible to test passive motion without weight-bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veteran's body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has considered whether the Veteran's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are found to be adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture exhibits related factors such as "marked interference with employment" or "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The Board acknowledges that the Veteran contends that his low back disability causes sleep disturbance, disturbed mood, irritability, and stress and that pain medication causes side effects, such as fatigue, symptoms which are not contemplated by the schedular rating criteria pertaining to the spine.  

The Board notes that in a May 2016 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective December 31, 2015, the date the Veteran discontinued full-time employment.  The symptoms described immediately above, which have been identified as not being contemplated by the schedular rating criteria, are specifically contemplated by the allowance of TDIU, beginning December 31, 2015.  To provide the Veteran with an extraschedular rating for his low back disability during this same period would be tantamount to impermissible pyramiding of ratings.  See 38 C.F.R. § 4.14 (2016).  Therefore, beginning December 31, 2015, the criteria for referral for an extraschedular rating have not been met.  See 38 C.F.R. §§ 3.321(b)(1), 4.14.

Prior to December 31, 2015, the Board finds no evidence that manifestations of the Veteran's low back disability presented other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization, such that referral for extraschedular consideration would be warranted.  See 38 C.F.R. § 3.321(b)(1).  The Board recognizes that the Veteran has missed work due to his low back disability; however, the Board does not find this rises to the level of "marked" interference with employment; some occupational impairment is certainly expected.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  VA's General Counsel has noted that the schedular criteria are intended to compensate for periods of time lost from work and that medical leave, leaves of absence, and other routine accommodations for periods of incapacity are provided by employers.  VAOPGCPREC 5-2005 (Nov. 25, 2005); see also 38 C.F.R. § 4.1.  To reiterate, the assigned disability ratings during this period on appeal reflect consideration of these factors, and compensation has been provided to the Veteran for this exact reason.  The fact that the Veteran reported his low back disability has caused him to miss work and has interfered with this ability to work is not equivalent to a finding that his low back disability has resulted in "marked" interference with employment.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher or separate ratings for more severe symptoms, which have not been shown here.  Moreover, as discussed above, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37 (2011).  Accordingly, referral for extraschedular consideration prior to December 31, 2015, is not warranted.  See 38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

As previously noted, the RO has found the Veteran to be entitled to TDIU benefits, beginning December 31, 2015.  Although the Veteran has claimed throughout the appeal to be unemployable, at least in part, due to his service-connected back disability, evidence received from his most recent employer reflects that he worked full-time as an IT supervisor from October 1, 1999, up until December 30, 2015.  The Veteran has not claimed and there is no evidence of record suggesting that this full-time employment was marginal or that it was in a protected environment.  See 38 C.F.R. § 4.16(a).  Accordingly, the issue of entitlement to TDIU prior to December 31, 2015, is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against higher disability ratings than those continued or assigned herein, it is not for application.  38 C.F.R. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to May 7, 2012, a disability rating in excess of 10 percent for a low back disability is denied.

Beginning May 7, 2012, and prior to March 21, 2013, a disability rating in excess of 20 percent for a low back disability is denied.

Beginning March 21, 2013, and prior to August 1, 2014, a disability rating in excess of 40 percent for a low back disability is denied.

Beginning August 1, 2014, and prior to March 9, 2016, a disability rating in excess of 10 percent for a low back disability is denied.

Beginning March 9, 2016, a disability rating of 20 percent for a low back disability, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning March 9, 2016, a separate 10 percent disability rating for mild right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

In June 2016, the Board remanded the Veteran's claim to obtain his SSA records and to obtain an examination and medical opinion regarding the etiology of his headaches.  An adequate opinion regarding direct service connection was obtained; however, the Board finds a remand is necessary to obtain medical opinions regarding secondary service connection.

At a November 2010 VA appointment, the Veteran indicated that his back pain caused his headaches.  October 2015 SSA records reflect that the Veteran indicated that he experienced headaches when he became frustrated with people, essentially saying his headaches are due to his service-connected PTSD.  Accordingly, on remand, medical opinions must be obtained to determine whether the Veteran's current headache disability is due to his service-connected PTSD or his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  An addendum medical opinion regarding secondary service connection for headaches must be obtained which considers all the pertinent evidence of record.  The claims file must be made available to and reviewed by the medical professional designated to provide the opinion.

Following a review of the record, and with consideration of the Veteran's lay statements of record, the medical professional should provide an opinion concerning the following:

* Whether there is a 50 percent or better probability that the Veteran's headache disability was caused by his service-connected PTSD.

* Whether there is a 50 percent or better probability that the Veteran's headache disability was aggravated by his service-connected PTSD.

* Whether there is a 50 percent or better probability that the Veteran's headache disability was caused by his service-connected low back disability.

* Whether there is a 50 percent or better probability that the Veteran's headache disability was aggravated by his service-connected low back disability.

A complete rationale for all opinions expressed must be provided.  If the medical professional cannot provide the required opinions without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify what additional information that is needed.

2.  The RO must review the medical opinions to ensure compliance with the Board's specific remand instructions.  If deficient in any manner, corrective action must be taken at once.

3.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


